DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12, 19, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 4230322).
	Regarding claims 1 and 19, Jung discloses a gasket Fig. 3 (and a method of producing) comprising a body comprising a top surface, a bottom surface, and an aperture, wherein the top and bottom surfaces each comprise serrations 4 around the aperture, the gasket further comprising a first facing 5 secured over the serrations on the top surface and a second facing secured over the serrations on the bottom surface, and an adhesive 2; wherein each facing comprises a first layer 5 In re Aller, 105 USPQ 233.
 	Regarding claim 2, Jung discloses wherein the first layer 5 comprises a mechanical (thickness), chemical (water soluble), or electrical property which is absent or inadequate in the second layer 3. 	Regarding claim 3, Jung discloses wherein the first layer 5 is capable of conforming to a shape of the serrations 4 and is capable of resisting piercing caused by the serrations.

 	Regarding claims 8, 22, and 23, Jung discloses wherein a thickness of the second layer 3  is capable of being compressed in use from a relative thickness of at least 2:1 as compared to the first layer 5 to a relative thickness of at least 1.5:1 as compared to the first layer.
 Regarding claims 10, 13, 24, 27, 28 Jung discloses the invention as claimed above but fails to explicitly disclose wherein the first layer comprises at least one of a polyimide, a polyaryletherketone, or a polyethereketone and the second layer comprises a layered silicate comprising mica, a vermiculite or a mixture thereof.   Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify materials to cater to a given application and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 12, Jung discloses wherein the second layer 3 comprises at least one of layered silicates, a ceramic, or a graphite (Para. 0005 of English Translation).
 	

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cierocki (WO 94/29620). 	Regarding claim 14, Jung discloses the invention as claimed above but fails to explicitly disclose the shape of the serration being concentric. Cierocki et al. discloses wherein the gasket 10 further comprises a rigid core 11, wherein the serrations 18 on the top and bottom surfaces comprise concentric serrations in the rigid core, and wherein each facing is secured to a respective set of concentric serrations on the top or bottom surface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of Jung serrations to a concentric shape as taught by Cierocki et al. in order to enable large clamping pressure to be applied to the seal with reduced risk of ridges breaking through layer material. (Pg. 9, Ln. 25-37 of Cierocki et al.)
Regarding claim 15, June discloses the invention as claimed above but fails to explicitly disclose wherein the serrations comprise concentric grooves of rounded cross-section, wherein the concentric grooves are separated by concentric flat portions. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Deluca et al. (WO 2010/100469).
	Regarding claim 16, Jung discloses the invention as claimed above but fails to explicitly disclose wherein the gasket comprises a spirally wound strip.  Deluca et al., a gasket 300 Fig. 5, discloses a gasket comprising a spirally wound strip 300 wherein the strip is of channel shape, having a center region 312 and lateral regions 308 to each side of the center region, wherein a through-thickness at the center region of the strip is greater than the through-thickness at its lateral regions, the strip wound in a spiral, wherein the lateral regions of the strip form opposed spiral serrations 306 that form the serrations on the top and bottom surfaces, and wherein each facing is secured to a respective set of spiral serrations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of the gasket of Jung to a spirally wound strip as taught by Deluca et al. in order to provide a seal in high and low 
	Regarding claim 17, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the through-thickness of the center region of the spirally wound strip is at least 0.7 mm; and the ratio of the through-thickness of the center region to the through-thickness of the lateral regions is at least 1.2 to 1.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the through thickness and ratio of the through-thickness of the center region to the through-thickness of the lateral regions to any number of ranges (e.g. at least 0.7 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 18, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the spiral serrations on the top and the bottom surfaces of the gasket comprise peaks, which engage the facings, wherein the peaks are at least one of chamfered, dulled, or rounded. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  Applicant argue that the Jung reference fails to teach or suggest a first layer comprising one of the polymers recited because the Jung reference layer “must” be water soluble, and none of the polymers are water soluble.  This is not persuasive, since layer 5 of Jung does not have to be water soluble (or starch).  Moreover, the polymer phthalonitrile resins is water soluble.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675